DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 6-8, 12, 17-25, and 28-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims require “a first well plate receiving block segment and a second well plate receiving block segment separated from each other by a distance configured to prevent a single well plate from being simultaneously received by both the first and second well plate receiving block segments”.  The only recitation in the specification as originally filled with regards to separation of receiving block 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 2, 6-8, 12, 17-23,25, and 28-30is/are rejected under 35 U.S.C. 103 as being unpatentable over Conner et al. (US 2011/0275055) in view of TerMaat et al. (Us 2012/0308990) and further in view of Brauer (US 4,646,204).


Regarding claim 2 Conner et al. discloses a system for thermal cycling, the system comprising: (See Conner Abstract and Figs. wherein the device is a system for thermal cycling)
a thermal block module comprising:
a sample block comprising a first surface comprising a first well plate receiving block segment and a second well plate receiving block segment separated from each other by a distance configured to prevent a single well plate from being simultaneously received by both the first and second well plate receiving block segments, and a second surface opposite the first surface, (See Connor Fig. 5. And [0059]-[0060] wherein a sample block is physically divided into segments, i.e. the segments are spaced by some distance. In regards to being spaced a distance configured to prevent a single well plate from being simultaneously received in both first and second well plate segments simultaneously it is noted that if a well plate has a singular well it cannot be received by both block segments simultaneously and thus the physically separate segments are separated by a distance configured to prevent such a plate from being simultaneously received by multiple segments.)

a heat sink coupled to the sample block,


Conner et al. also discloses a thermal control module separable from the thermal block module, the thermal control module comprising:  a computer processing unit, and some form of electrical connection interface between the processing unit and the thermoelectric device and the temperature sensors to allow control thereof. (See Conner Figs. 2-3, 24, and 27 and [0043]-[0044] wherein the thermoelectric device and thermal sensors are connected to computer processing unit via some form of electrical connection. The thermal control module is separable from the control module i.e. by disconnecting/cutting wires connecting the two.) 
Conner discloses all the claim limitations as set forth above as well as the device wherein the thermal control module is configured to provide independent thermal control of the first, second, and third block segments. (See Conner Fig. 7 and [0068] wherein the thermal control module is configured to provide independent thermal control of the first second and third block segments.)




TerMaat et al. discloses a thermal cycler device wherein a thermal control module comprises a printed circuit board with the computer processing unit and a first electrical connector interface operably coupled to the printed circuit board for connection of the thermoelectric device, and a second electrical connector interface operably coupled to the printed circuit board for connection of the thermal sensors. (See TerMaat Abstract and [0089] wherein a thermal control module includes a PCB, i.e. printed circuit board, with a microprocessor, i.e. CPU, and includes a first electrical connector interface, i.e. inputs, to connect to the thermoelectric devices, i.e. TEDS, and a second electrical interface, i.e. inputs, to connect to the thermoelectric device.)
and a user interface operably coupled to the printed circuit board and configured to accept input to control operation of the thermoelectric device. (See TerMaat  Fig. 10 wherein there is a user interface comprising a touchscreen coupled to the printed circuit board and configured to accept input to control operation of the thermoelectric device.

It would have been obvious to one of ordinary skill in the art at the time of invention to provide such a control system as described by TerMaat et al. in the device of Conner et al. because the use of such a thermal control module allows control of thermal cycling protocols and represents a specific control device known in the art so that thermal cycling protocols may be effectively carried out as would be desirable in the device of Conner et al. 

Conner et al. does not specifically disclose a first electrical transmission conduit configured to reversibly and electrically couple the thermoelectric device to the printed circuit board via reversible engagement with the first electrical connector interface; a second electrical transmission conduit configured to reversibly and electrically couple the thermal sensor to the printed circuit board via reversible engagement with the second electrical connector interface.

Brauer et al. discloses electrical transmission conduits configured to reversibly and electrically couple electrical system components to a PCB. (See Abstract and Fig. 1 wherein a conduit 44 reversibly connects wires 48 from an electrical component to a PCB 20.)

It would have been obvious to one of ordinary skill in the art at the time of invention to provide electrical transmission conduits as described by Brauer with the first and second electrical interfaces to connect thermoelectric device and thermal sensors to respective portions of a PCB in the device of modified Conner because such connectors are known in the art to allow the reversible and easy connection of electrical components to a PCB via wires as is required by modified Conner and one would have a reasonable expectation of success in so doing.
Furthermore it is noted that it is very well known in the art to provide pluggable interfaces, i.e. conduits, to connect system components to a PCB and one would have been motivated to provide such pluggable interfaces in the device of modified Conner because doing so allows for user swappable components and reduces the need for hard soldered connections as would be desirable in the device of modified Conner.


It is noted that such a modification would have required a mere integration of parts, i.e. harnessing of wires into a first conduit, which would have been obvious to one of ordinary skill in the art at the time of invention because Making elements integral is generally recognized as being within the level of ordinary skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and One of ordinary skill in the art at the time of filing would have been led by the applied references to forgo use of separate modules, along with their function and benefit, where doing so is technically feasible and would reduce cost.  See In re Thompson, 545 F.2d 1290, 1229, 188 USPQ 365, 367 (CCPA 1976).
Modified Conner discloses all the claim limitations as set forth above as the device wherein various wires are known to be harnessed together for connection to a PCB. (See Brauer Fig. 1 wherein a conduit 44 makes a plurality of electrical connections to a PCB). Modified Conner does not specifically disclose the second electrical transmission conduit is further configured to reversibly and electrically couple the second and third thermal sensors to the printed circuit board via the reversible engagement with the second electrical connector interface.



Modified Connor also discloses wherein the thermal control module is physically separated from the thermal block module while the printed circuit board is electrically coupled with the first and second thermoelectric devices. (See Connor [0046] wherein the thermal control module is a computing system which is provided as a separate device, i.e. phone, laptop, etc. which is physically separated from the thermal block module and connected thereto via wires. Also see Termat [0048]-[0049] wherein a thermal control module is not located in the same housing as the thermal control module, i.e. it is physically separated therefrom, when electrically coupled thereto to perform reactions and control thereof.)
	






Regarding claim 8 modified Conner discloses all the claim limitations as set forth above as well as the device wherein the heat sink comprises a plurality of pendant fins. (See Conner Figs. 4-5 wherein the heat sink comprises a plurality of pendant fins.)


Regarding claim 12 modified Conner discloses all the claim limitations as set forth above as well as the device wherein the thermal control module is configured to provide independent thermal control of the first and second thermoelectric devices. (See Conner Fig. 7 and [0068] wherein the thermal control module is configured to provide independent thermal control of the first, second, and third thermoelectric devices.)

Regarding claim 17 modified Conner discloses all the claim limitations as set forth above as well as the device wherein the user interface comprises a keypad, a screen, a mouse, a keyboard, or a combination thereof. (See Conner Fig. 3 wherein the user interface comprises a screen, i.e. LCD/Touchscreen. See TerMaat [0201] wherein a keyboard is provided)



Regarding claim 19 modified Conner discloses all the claim limitations as set forth above as well as the device further comprising: a power supply module in electrical communication with the first electrical connector interface; and a third electrical transmission conduit configured to electrically couple the power supply module and thermal control module. (See TerMaat Figs. 2A-2B and [0089] wherein a power supply module is in electrical communication with the first electrical connector interface and is connected to the thermal control module via a third electrical transmission conduit.)

Regarding claim 20 modified Conner discloses all the claim limitations as set forth above as well as the device wherein the computer processing unit of the thermal control module is a first computer processing unit and the power supply module comprises a second computer processing unit. (See TerMaat [0089] wherein there are more than one electronic processors and one must be part of the power supply module to control power to the thermoelectric device.)

Regarding claim 21 modified Conner discloses all the claim limitations as set forth above as well as the device wherein the printed circuit board is a first printed circuit board and the power supply module comprises a second printed circuit board. (See TerMaat [0089]-[0098] wherein the power supply module comprises a second printed circuit board.)



Regarding claim 23 modified Conner discloses all the claim limitations as set forth above as well as the device wherein the thermal block module, the thermal control module, the first electrical transmission conduit, the second electrical transmission conduit, and the user interface are configured to be operably coupled together as a laboratory thermal cycling instrument. (See Conner Abstract Figs. 4-5 wherein all elements are coupled together as a laboratory thermal cycling instrument.)

Regarding claim 25 modified Conner discloses all the claim limitations as set forth above but does not disclose an interface material.

TerMaat et al. discloses a thermal cycler wherein a thermal block module comprises an interface material between a sample block and a thermoelectric device, the interface material comprising one or more of a thermal grease and a thermal adhesive. (See TerMaat [0052] and [0068 wherein a thermal paste, i.e. a grease and/or adhesive is provided between a sample block a thermoelectric device.)

It would have been obvious to one of ordinary skill in the art at the time of invention to utilize a interface material as described by TerMaat in the device of modified Conner because such an interface material facilitates thermal communication between elements so that efficient heat transfer may occur as would be desirable in the device of modified Conner and one would have a reasonable expectation of success in so doing.

In regards to the number of openings being different in number it is noted that Connor discloses it is known to adjust the number of openings to accommodate various sample plates such a modification would have required a mere change in configuration of shape or duplication of parts, i.e. openings, which would have been obvious to one of ordinary skill in the art at the time of filing because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966. An ordinary skilled artisan at the time of the invention would have been motivated to do the foregoing in order to accommodate different sample plates and sample numbers. Also mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.



Regarding claim 30 modified Connor discloses all the claim limitations as set forth above as well as the device wherein a total number of the first plurality of sample wells and the second plurality of sample wells is 96 wells. (See Connor wherein the number of sample wells may be 96)
Also the number of sample wells is known to be adjusted to accommodate different reaction vessels and such a modification would have required a mere duplication of parts, i.e. wells, which would have been obvious to one of ordinary skill in the art at the time of invention because mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 



Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conner et al. (US 2011/0275055) in view of TerMaat et al. (Us 2012/0308990) in view of Brauer (US 4,646,204) as applied to claims above further in view of Ng et al. (US 2010/0124766).



Ng et al. discloses a thermal cycler comprising a sealing member, the sealing member configured to seal the thermoelectric device from ambient moisture external to the laboratory thermal cycling instrument. (See NG Abstract and [0007] wherein a gasket in combination with a drip tray forms a sealing member to isolate thermoelectric elements from ambient moisture external to the laboratory instrument.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a sealing member as described by Ng et al. in the device of modified Conner because such a seal is known in the art to be provided in thermal cyclers and prevents unwanted environmental interference with thermoelectric devices as would be desirable in the device of modified Conner.

Response to Arguments
Applicant's arguments filed 8/26/2021 have been fully considered but they are not persuasive.

Applicant argues “The references relied upon, whether considered individually or in any combination, do not disclose, suggest, or otherwise render obvious the claimed subject matter of the amended claims. For example, the references, whether considered individually or in any combination, do not disclose or otherwise suggest a combination as set forth in claim 2 including at least: 
a thermal block module comprising [] a sample block comprising [] a first surface comprising a first well plate receiving block segment and a second well plate receiving block segment separated from each other by a distance configured to prevent a single well plate from being simultaneously received by 

It is noted that the examiner has specifically pointed out where the prior art teaches these features and applicant has not provided any argument or reasoning explaining why the prior art does not teach these features or the examiner is in error. As such the claims stand rejected as described above.


Applicant also argues that “With regard to the Office's statement regarding Conner that "[t]he thermal control module is separable from the control module i.e. by disconnecting/cutting wires connecting the two," Applicant respectfully disagrees that a reasonable construction of "separable" includes destroying wires connecting the two devices. Nevertheless, the wherein clause of claim 2 further clarifies the claimed subject matter in this regard.”

It is noted that the examiner disagrees with applicant but notes that the claims no longer require the elements be separable and as such these arguments are moot.




Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JONATHAN M HURST/               Primary Examiner, Art Unit 1799